Citation Nr: 0020596	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-49 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  This case was previously 
before the Board in September 1998, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 1999), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (Form 9) after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).

In the September 1998 remand, the Board noted that the 
veteran appeared to be seeking to reopen his claim for 
service connection for degenerative changes of the low back, 
and directed the RO to adjudicate the issue.  Consequently, 
in an April 2000 rating decision, the RO concluded that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for degenerative changes of 
the lumbosacral spine.  The veteran was notified of this 
decision, but has not yet filed a NOD.  Therefore, the issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for degenerative changes of the lumbosacral spine 
is not presently in appellate status.  The Board notes that 
if the veteran wishes to appeal the April 2000 rating 
decision, he or his representative must file a NOD with the 
decision within one year from the date the RO mailed notice 
of the determination to him, or by April 7, 2001.  See 
38 C.F.R. § 20.302(a) (1999).

The Board notes that the issue of entitlement to a 
compensable evaluation for lumbosacral strain is the only 
issue that has been properly developed and certified for 
appeal.  Accordingly, the Board will limit its consideration 
to that issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3. The veteran's service-connected lumbosacral strain is 
manifested by no more than slight subjective symptoms.

4.  All current back symptomatology is attributable to 
nonservice-connected causes.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1971 rating decision granted service 
connection for lumbosacral strain, and assigned a 
noncompensable evaluation.  That decision was based on 
service medical records showing treatment for lumbosacral 
strain in January 1971, and a current diagnosis of 
lumbosacral strain on VA examination in July 1971. 

An August 1981 rating decision continued the noncompensable 
evaluation of the veteran's service-connected lumbosacral 
strain.

On VA examination in March 1983, the veteran complained of a 
"very painful back condition."  The report notes that an 
obese abdomen and trunk limited the amount of forward flexion 
and side bending during motion testing.  The pertinent 
diagnosis was lumbosacral strain.

A July 1987 VA examination report is negative for complaints 
regarding the lumbosacral spine.  An X-ray study revealed 
severe degenerative joint disease of the lumbosacral spine at 
L4 and L5 with a possible compression fracture of L5.   

Based on this evidence, a February 1988 rating decision 
continued the noncompensable evaluation of the service-
connected lumbosacral strain.  The RO confirmed this 
noncompensable rating in June 1988.

The veteran sought an increased evaluation for his service-
connected lumbosacral strain in September 1993 
correspondence, indicating that the disability had increased 
in severity to the point where he could not walk, bend, sit 
or sleep.

Private medical records reflect treatment for degenerative 
disc disease of the lumbar spine from September to November 
1993.  A September 1993 private magnetic resonance imaging 
(MRI) study showed degenerative disease of the lumbar spine 
with minimal disc bulges at L1-2, and moderate disc bulges at 
L4-5.  According to an October 1993 private operative report, 
the veteran underwent a total lumbar laminectomy at L4 with 
an L4-5 discectomy.  The veteran was discharged the following 
month with a diagnosis of lumbar disc syndrome with bilateral 
L5 radiculopathy. 

The RO continued the noncompensable evaluation of the 
veteran's service-connected lumbosacral strain in September 
1994.  The veteran filed a notice of disagreement with this 
decision in November 1994, and submitted a substantive appeal 
the following month, perfecting his appeal.

On VA examination in December 1994, the veteran complained of 
non-radiating, chronic low back pain.  A physical examination 
of the spine revealed a slight loss of the lordotic curve in 
the lumbar region, and atrophy of the quadratus lumborum.  
Forward flexion was to 15 degrees, backward extension was to 
0 degrees, lateral flexion was to 0 degrees bilaterally, and 
rotation was to 0 degrees bilaterally.  Pain was noted with 
flexion and rotation.  X-rays of the lumbosacral spine showed 
degenerative arthritic changes of the articular facets, 
hypertrophic spurring of the lumbar vertebral bodies, and 
narrowing of the L1-2, L3-4, and L4-5 interspaces.  The final 
assessment was degenerative arthritis of the lower lumbar 
spine with degenerative disc disease at multiple levels.

Based on this evidence, the RO continued the noncompensable 
evaluation of the veteran's lumbosacral strain in February 
1995.

During a January 1997 travel Board hearing, the veteran 
testified that he was scheduled to receive additional 
treatment for his low back disability the following month.  
Transcript (T.) at 5.  He reported experiencing difficulty 
putting on his shoes and socks due to low back pain, and 
explained that he always wears shoes with Velcro straps 
because "that's the fastest and the best way to put them 
on."  T. at 11.  He related that putting his shirt on also 
caused back pain.  T. at 12. 

The Board remanded the case to the RO for further development 
in September 1998.  In particular, the Board directed the RO 
to obtain all outstanding medical records related to 
treatment for the veteran's low back disability.

In compliance with the September 1998 remand, the RO obtained 
copies of VA and private outpatient treatment records from 
February 1997 to February 1999.  During unrelated treatment 
in March 1998, the veteran reported a "chronic low back 
problem."

Based on this evidence, the RO continued the noncompensable 
evaluation of the veteran's service-connected lumbosacral 
strain in April 2000.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  That is, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
service-connected disability in relation to its history, the 
Board will concentrate its efforts to determine the nature 
and extent of the current disability to determine the proper 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

In the instant case, the veteran's service-connected 
lumbosacral strain is evaluated as noncompensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which pertains 
to lumbosacral strain.  A noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A lumbosacral strain with characteristic pain 
on motion warrants a 10 percent evaluation.  A lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Although the veteran is competent to testify as to his 
observable symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Consequently, the 
veteran's opinion as to whether his current back complaints 
are causally related to his service-connected lumbosacral 
strain, as opposed to his nonservice-connected back 
disability, is not competent.  Id. at 494.

Private medical records reflect that degenerative disease of 
the lumbar spine was diagnosed in September 1993, and a total 
lumbar laminectomy was performed the following month.  
Significantly, VA and private outpatient treatment records 
are negative for findings or treatment of lumbosacral strain 
from September 1993 to February 1999.  The physician who 
conducted the most recent VA examination attributed the 
veteran's current back complaints to his nonservice-connected 
degenerative arthritis of the lower lumbar spine with 
degenerative disc disease at multiple levels.  The December 
1994 VA examination report is negative for current findings 
of lumbosacral strain, and the examiner did not indicate that 
the service-connected disorder played a role in the veteran's 
current disability picture.

Consequently, since the competent and probative evidence of 
record does not show that the veteran has any more than 
slight subjective complaints associated with his lumbosacral 
strain, a higher evaluation is not warranted.  That is, the 
competent and probative evidence does not indicate that the 
veteran has characteristic pain on motion that is ascribed to 
lumbosacral strain, as opposed to his nonservice- connected 
back disability.  As such, a compensable rating is not 
warranted for the veteran's service-connected lumbosacral 
strain under 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5295.

Alternatively, the Board notes that ratings may be assigned 
for low back disabilities based on limitation of motion of 
the lumbar spine.  Slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Based on the foregoing, the Board concludes that Diagnostic 
Code 5292 and the provisions pertinent to pain do not assist 
the veteran in obtaining a higher evaluation in this case.  
The competent medical evidence of record reflects that the 
veteran's back pain is associated with his nonservice-
connected degenerative arthritis of the lower lumbar spine.  
The record is negative for findings or treatment of the 
veteran's service-connected back disability from September 
1993 to February 1999, and lumbosacral strain was not found 
during the most recent VA examination.  Since the symptoms of 
pain with limitation of motion are not attributed to the 
veteran's service-connected lumbosacral strain, a compensable 
rating is not in order. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

As the preponderance of the evidence shows that the criteria 
to warrant a compensable evaluation for the veteran's 
service-connected lumbosacral strain have not been met, an 
increased rating is not warranted at this time.  The Board 
emphasizes that the evidence in this case is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.


ORDER

Entitlement to a compensable evaluation for lumbosacral 
strain is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

